[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 10-15670                 ELEVENTH CIRCUIT
                                                              FEBRUARY 13, 2012
                            Non-Argument Calendar
                                                                  JOHN LEY
                          ________________________
                                                                   CLERK

                     D. C. Docket No. 1:10-cr-20555-DLG-1


UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,

                                      versus

MICHAEL DUNN,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________
                               (February 13, 2012)

Before EDMONDSON, WILSON and BLACK, Circuit Judges.



PER CURIAM:

      Michael Dunn appeals the procedural and substantive reasonableness of his

sentences after pleading guilty to car jacking, 18 U.S.C. § 2119 (“Count One”),
using, carrying, and brandishing a firearm in furtherance of a crime of violence, 18

U.S.C. § 924(c)(1)(A) (“Count Two”), and possession of a firearm by a convicted

felon, 18 U.S.C. § 922(g) (“Count Three”). Dunn was sentenced to 76 months’

imprisonment for each of Counts One and Three, to be served concurrently, and 84

months’ imprisonment for Count Two, to be served consecutively.1 No reversible

error has been shown; we affirm.

       We evaluate the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 128 S.Ct. 586, 597 (2007). We first

examine whether the district court committed a significant procedural error, such

as calculating improperly the guidelines range, failing to consider the 18 U.S.C.

§ 3553(a) sentencing factors, basing the sentence on clearly erroneous facts, or

failing to explain adequately the sentence. Id. After we have determined that a

sentence is procedurally sound, we review the sentence’s substantive

reasonableness. Id. A sentence substantively is unreasonable if it “fails to achieve

the purposes of sentencing as stated in section 3553(a).” United States v. Talley,

431 F.3d 784, 788 (11th Cir. 2005).



       1
         On appeal, Dunn fails to specify which portion of his sentence he is challenging.
Because he concedes that his 84-month sentence for Count Two represents the mandatory
statutory minimum sentence for his offense, we will assume that Dunn’s appeal challenges only
the concurrent 76-month sentences for Counts One and Three.

                                              2
      The party challenging the sentence bears the burden of establishing that the

sentence is unreasonable in the light of both the record and the section 3553(a)

factors. Id. Under section 3553(a), a district court should consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

need for the sentence to provide adequate deterrence, respect for the law, and

protection of the public, provision for the medical and educational needs of the

defendant, policy statements of the Sentencing Commission, and the need to avoid

unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7).

      We conclude that Dunn’s sentences were procedurally reasonable. The

district court calculated properly the guideline range and based the sentences on

undisputed facts set forth in the Presentence Investigation Report (“PSI”). The

record also shows that the district court considered Dunn’s motion for a downward

variance based on his mental retardation and depression. The court found these

arguments unpersuasive, given Dunn’s extensive criminal history and the need to

protect the public. After considering Dunn’s arguments, the court expressly stated

that it considered the advisory sentencing guidelines and the section 3553(a)

factors in determining Dunn’s sentences. This explanation was sufficient to

satisfy the procedural requirements. See Talley, 431 F.3d at 786.




                                          3
      Dunn’s sentences were also substantively reasonable. His 76-month

sentences were within the applicable guidelines range of 70 to 87 months’

imprisonment, and we ordinarily expect such sentences to be reasonable. See id.

at 788. The sentences were also well below the statutory maximum sentences of

15-years’ and 10-years’ imprisonment for Counts One and Three, respectively.

See 18 U.S.C. §§ 924(a)(2), 2119; United States v. Gonzalez, 550 F.3d 1319, 1324

(11th Cir. 2008) (concluding that a sentence was reasonable in part because it was

well below the statutory maximum).

      The sentences also met the goals encompassed within section 3553(a).

According to the PSI, Dunn’s first encounter with law enforcement was at the age

of 9-years old and, by the time he turned 23, he had 10 juvenile convictions (for

trespass, grand theft, and criminal mischief) and 7 adult convictions (for grand

theft, petit theft, robbery, battery on a law enforcement officer, and resisting arrest

with and without violence). He also had 23 other arrests. Given Dunn’s extensive

criminal record, sentences within the guideline range seem needed to promote

respect for the law, to provide just punishment, to deter him from further criminal

activity, and to protect the public from future crimes.

      Dunn argues that the PSI exaggerated the extent of his criminal history by

listing each count as a separate paragraph instead of grouping counts by criminal

                                           4
episode. Because Dunn did not object to this alleged error in district court, we

review this issue only for plain error. See United States v. Rodriguez, 398 F.3d

1291, 1298 (11th Cir. 2005).2 Even when Dunn’s counts are grouped together,

however, the PSI still demonstrates that he had 11 distinct criminal proceedings --

7 as a juvenile and 4 as an adult -- and 14 other arrests. Thus, we are unconvinced

that the district court plainly erred in describing Dunn’s criminal history as

extensive.

        Dunn also argues that the district court erred in failing to recognize the

causal link between his mental retardation and his criminal past and in placing

disproportionate weight on the need to protect the public.3 The weight to be given

a particular section 3553(a) factor is left to the sound discretion of the district

court. United States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008). We will

not reverse unless we are “left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a)

factors by arriving at a sentence that lies outside the range of reasonable sentences



        2
         Under plain error review, Dunn must establish (1) error, (2) that is plain, (3) that affects
his substantial rights, and (4) that seriously affects the fairness, integrity, or public reputation of
judicial proceedings. Rodriguez, 398 F.3d at 1298.
        3
         We reject Dunn’s argument -- as contradicted by the record -- that the district court erred
in failing to consider the section 3553(a) factors as a whole.

                                                   5
dictated by the facts of the case.” United States v. Pugh, 515 F.3d 1179, 1191

(11th Cir. 2008).

      We are not convinced that the district court committed a clear error of

judgment in weighing the relevant statutory factors. The district court considered

expressly Dunn’s arguments about his mental and psychological health and

indicated that -- but for Dunn’s mental condition -- the court would have

sentenced Dunn to the maximum punishment. It was within the district court’s

discretion to weigh Dunn’s mitigating evidence against other factors, such as his

criminal history and the need to protect the public from future crimes. Because the

court did not “focus single-mindedly” on one section 3553(a) factor to the

detriment of the other factors, we see no abuse of discretion. See United States v.

Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006) (concluding that a sentence was

unreasonable when the district court “focused single-mindedly on the goal of

restitution to the detriment of all of the other sentencing factors”).

      AFFIRMED.




                                           6